DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 29 March 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/29/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Notice to Applicant
The examiner acknowledges that the specification [0068] discloses the program may be embodied in software stored on a non-transitory computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a DVD, a Blu-ray disk, or a memory associated with the processor 712, but the entire program and/or parts thereof could alternatively be executed by a device other than the processor 712 and/or embodied in firmware or dedicated hardware.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-8), article of manufacturer (claims 9-16), and a process (claims 15-20) which recite steps of a memory and at least one processor to trigger rule generation based on an identified role and a primary exam, extract terms from a record of the primary exam, process the extracted terms and the identified role according to a first set of rules to generate a first lab panel display in an interface, facilitate at least one of rule editing or rule generation, apply second set of rules to at least one of modify the first lab panel display or generate a second lab panel display, generate an interface definition based on the first lab panel display and the second lab panel display, and provide the interface definition as output for display and interaction. 
These steps of processing labs, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior by following rules or instructions.  For example, but for the language describing steps as performed of using a processor and memory, everything else in the 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-16, and 18-20 reciting particular aspects of processing labs are methods for organizing human activity but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of apply the second set of rules amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016] to [00100], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as process the extracted terms and the identified role according to a first set of rules to generate a first lab panel display in an interface amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).
Dependent claims 2-8, 10-16, and 18-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3, 5-8, 10-11, 13-16, and 19-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 4, 12, and 18 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as memory storing instructions and at least one processor to execute the instructions, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extract terms from a record of the primary exam, e.g., Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US20130129198A1) in view of Vesto et al. (US20160063191A1) and further in view of Arling et al. (CN103339631A).
Regarding claim 1, Sherman discloses memory storing instructions ([0175] “The system memory 1624 may include any desired type of volatile and/or non-volatile memory such as, for example, static random access memory (SRAM), dynamic random access memory (DRAM), flash memory, read-only memory (ROM), etc. The mass storage memory 1625 may include any desired type of mass storage device including hard disk drives, optical drives, tape storage devices, etc.”)
at least one processor to execute the instructions ([0178] “Certain embodiments may be implemented using an existing computer processor, or 
to at least: trigger rule generation based on an identified role and a primary exam ([0152] “The system can provide a default display protocol based on what it has learned, which can be confirmed by the user and/or modified by the user, for example. If the user wishes for the system to modify or expand its hanging protocol behavior based on a user modification of the hanging or display protocol, the user can select the learn button 1010, 1110 to add this modification and/or layout configuration to the system's universe of hanging protocol options for candidate selection and processing based on one or more criterion including user, role, case type, urgency, available exam data, etc.”)
extract terms from a record of the primary exam ([0114] to [0119] “11. Keywords for understanding of the case, extracted from the following: a. Procedure name, b. Keywords from exam order.”)
process the extracted terms and the identified role according to a first set of rules to generate a first lab panel display in an interface ([0123] “As described above, these exams can have metadata associated with them, including user and site information. The examples are characterized by features that have been deemed relevant to hanging protocols, for example. The features can be computed based on numerical variables (e.g., number of monitors, etc.), categorical variables (e.g., body part, etc.) and/or free-form text (e.g., series description, etc.). An output of the learning engine is a 
apply the second set of rules to at least one of: i) modify the first lab panel display; or ii) generate a second lab panel display ([0152] “If the user wishes for the system to modify or expand its hanging protocol behavior based on a user modification of the hanging or display protocol, the user can select the learn button 1010, 1110 to add this modification and/or layout configuration to the system's universe of hanging protocol options for candidate selection and processing based on one or more criterion including user, role, case type, urgency, available exam data, etc. Rather than having to navigate multiple menus with multiple options to save a display protocol configuration, the user can click one button or select one option to save a configuration for later use. Thus, the system can provide a suggestion for a hanging protocol and the user can apply or modify (and cause the system to learn) that suggested layout.”)


Sherman does not explicitly disclose however Vesto teaches generate an interface definition based on the first lab panel display and the second lab panel display ([0112] “FIG. 7 illustrates a system 700 providing an example factory-based model for interface definition and configuration. The example system 700 publishes 720 one or more interfaces 710 into an interface registry 701 for consistent provisioning and “hot-deployment” system 
and provide the interface definition as output for display and interaction ([0051] “The example output 120 can provide a display generated by the processor 130 for visual illustration on a monitor or the like. The display can be in the form of a network interface or graphic user interface (GUI) to exchange data, instructions, or illustrations on a computing device via the communication interface 150, for example.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate an interface definition and provide the interface definition as output. The motivation for the combination of prior art elements is to facilitate dynamic interface definition and configuration (See Vesto, Abstract).

Sherman in view of Vesto does not explicitly disclose however Arling teaches facilitate at least one of i) rule editing or ii) rule generation to form a second set of rules using the extracted terms and the identified role ([pg. 2] “According to another program, a kind of system comprises the storage medium with clinical decision support application program and the reating rule set for importing based on the user, and described rule set is for the relation formization between the logic report element that makes interested medical research.” [pg. 3] “Fig. 6 shows the exemplary graphical user interfaces of rule set being looked back assessment based on the medical report of previous generation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to facilitate at least one of rule editing or rule generation. The motivation for the combination of prior art elements is to display user-selected content via a display (See Arling, Abstract).
Regarding claim 2, Sherman discloses wherein the at least one processor includes a lab interface processor ([0173] “FIG. 16 is a block diagram of an example processor system 1610 that may be used to implement the systems, apparatus and methods described herein.”)
Regarding claim 3, Sherman discloses wherein the at least one processor further includes a patient data processor 
Regarding claim 4, Sherman does not explicitly disclose however Vesto teaches wherein the at least one processor is to generate a user layer ([0400] “The interfacing PaaS 401 includes IntelliLink core services 410, graph analytics 420, and management services 430.”)

Note: the user layer is the management services 430 which contains various options for the user 431-435.
a data layer ([0097] “The Interfacing PaaS 401 can be paired with value added services 440 and/or business partners and networks 460.”)

Note: the data layer is the value added services 440 which contains options that link to data repositories and it is used for data analysis.
and an administrative layer to manage the first set of rules and the second set of rules including rule editing and rule generation ([0102] “A management agent 550 provides a plurality of management functions such as security/trust 551, data ingestor 552, self-service portal 553, audit dashboard 554, service portal 555, auto-provision service 556, alert dashboard 557, interfaces manager 558, etc., in conjunction with the core processing pipelines 510.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate a user layer, data layer, and an administrative layer. The motivation for the 
Regarding claim 5, Sherman does not explicitly disclose however Vesto teaches wherein the first set of rules includes system-generated rules ([0050] “For example, a hanging protocol may include a set of computer-readable instructions (or display rules, for example) that direct a computer to display a plurality of images in certain locations on a display device and/or display the plurality of images in a certain sequence or order.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate system-generated rules. The motivation for the combination of prior art elements is to facilitate dynamic interface definition and configuration (See Vesto, Abstract).

Sherman in view of Vesto does not explicitly disclose however Arling teaches and wherein the second set of rules includes user-generated rules ([pg. 2] “According to a scheme, a kind of method comprises by display and presents interactive graphical user interface, wherein, described interactive graphical user interface presents one or more rule sets and creates window, and described window shows the content that the user of the relation formization between the logic report element that makes interested medical research selects”)

Note: user selects the content for the rules based on the relation formization between the logic report element that provides medical research.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have rules generated by a user. The motivation for the combination of prior art elements is to display user-selected content via a display (See Arling, Abstract).
Regarding claim 7, Sherman does not explicitly disclose however Vesto teaches wherein the at least one processor is to process a problem list to extract additional terms ([0131] “…..Open Health Tools APIs to parse the structure to extract certain common clinical DTO elements.…Along with certain sections that are mandated by CCDA such as allergies, problem list, medications, procedures and results, etc., certain optional sections can also be parsed such as: advance directives, encounters, family history, functional status, immunizations, medical equipment, payers, plan of care and vital signs.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to process a problem list to extract additional terms. The motivation for the combination of prior art elements is to facilitate dynamic interface definition and configuration (See Vesto, Abstract).
Regarding claim 8, Sherman discloses wherein the at least one processor is to prompt a user with a selection of lab panel types for display, a frequency of prompting to decrease as user interaction with the selection increases ([0085] “Certain examples provide a “smart” workflow feature to improve a radiologist workflow. Rather than manual pre-configurations of layouts and a large number of parameters, example systems and methods learns users' preferences as they work so that when they open a new study/exam, data is set up in a way that is preferred by the user (e.g., with respect to layout, viewports, automatic post-processing, etc.). For example, the “smart workflow” feature relies on a machine learning algorithm that tracks a way a user or a group of users create image setups in particular workflows and reproduces these layouts for new studies of this type, overcoming variability in the data. Thus, even if the algorithm makes mistakes and does not produce optimal image setups initially, the algorithm accepts corrections from the user, adapts, and converges to the ‘optimal’ image setups after the users ‘teaches’ it, possibly a few times.” [0086] “Certain examples speed up and/or increase efficiency in a user's workflow according to user preferences.”)

Note: the frequency of the prompts or manual pre-configurations decreases as the algorithm learns the user’s preferences “possibly a few times” to reduce mistakes and increase efficiency.
Regarding claim 9, Sherman discloses at least one tangible computer-readable storage medium including instructions that, when executed cause at least one processor ([0014] “Certain examples provide a tangible computer-readable storage medium including a set of instructions for execution by a processor….”)
trigger rule generation based on an identified role and a primary exam ([0152] “The system can provide a default display protocol based on what it has learned, which can be confirmed by the user and/or modified by the user, for example. If the user wishes for the system to modify or expand its hanging protocol behavior based on a user modification of the hanging or display protocol, the user can select the learn button 1010, 1110 to add this modification and/or layout configuration to the system's universe of hanging protocol options for candidate selection and processing based on one or more criterion including user, role, case type, urgency, available exam data, etc.”)
extract terms from a record of the primary exam ([0114] to [0119] “11. Keywords for understanding of the case, extracted from the following: a. Procedure name, b. Keywords from exam order.”)
process the extracted terms and the identified role according to a first set of rules to generate a first lab panel display in an interface ([0123] “As described above, these exams can have metadata associated with them, including user and site information. The examples are characterized by features that have been deemed relevant to hanging protocols, for example. The features can be computed based on numerical variables (e.g., number of 
apply the second set of rules to at least one of: i) modify the first lab panel display; or ii) generate a second lab panel display ([0152] “If the user wishes for the system to modify or expand its hanging protocol behavior based on a user modification of the hanging or display protocol, the user can select the learn button 1010, 1110 to add this modification and/or layout configuration to the system's universe of hanging protocol options for candidate selection and processing based on one or more criterion including user, role, case type, urgency, available exam data, etc. Rather than having to navigate multiple menus with multiple options to save a display protocol configuration, the user can click one button or select one option to save a configuration for later use. Thus, the system can provide a suggestion for a hanging protocol and the user can apply or modify (and cause the system to learn) that suggested layout.”)

Sherman does not explicitly disclose however Vesto teaches generate an interface definition based on the first lab panel display and the second lab panel display ([0112] “FIG. 7 illustrates a system 700 providing an example factory-based model for interface definition and configuration. The example system 700 publishes 720 one or more interfaces 710 into an 
and provide the interface definition as output for display and interaction ([0051] “The example output 120 can provide a display generated by the processor 130 for visual illustration on a monitor or the like. The display can be in the form of a network interface or graphic user interface (GUI) to exchange data, instructions, or illustrations on a computing device via the communication interface 150, for example.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate an interface definition and provide the interface definition as output. The motivation for the combination of prior art elements is to facilitate dynamic interface definition and configuration (See Vesto, Abstract).

Sherman in view of Vesto does not explicitly disclose however Arling teaches facilitate at least one of i) rule editing or ii) rule generation to form a second set of rules using the extracted terms and the identified role ([pg. 2] “According to another program, a kind of system comprises the reating rule set for importing based on the user, and described rule set is for the relation formization between the logic report element that makes interested medical research.” [pg. 3] “Fig. 6 shows the exemplary graphical user interfaces of rule set being looked back assessment based on the medical report of previous generation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to facilitate at least one of rule editing or rule generation. The motivation for the combination of prior art elements is to display user-selected content via a display (See Arling, Abstract).
Regarding claim 10, the claims are rejected for the same reasons as stated above for claim 2.
Regarding claim 11, the claims are rejected for the same reasons as stated above for claim 3.
Regarding claim 12, the claims are rejected for the same reasons as stated above for claim 4.
Regarding claim 13
Regarding claim 15, the claims are rejected for the same reasons as stated above for claim 7.
Regarding claim 16, the claims are rejected for the same reasons as stated above for claim 8.
Regarding claim 17, Sherman discloses triggering, by executing an instruction using at least one processor, rule generation based on an identified role and a primary exam ([0152] “The system can provide a default display protocol based on what it has learned, which can be confirmed by the user and/or modified by the user, for example. If the user wishes for the system to modify or expand its hanging protocol behavior based on a user modification of the hanging or display protocol, the user can select the learn button 1010, 1110 to add this modification and/or layout configuration to the system's universe of hanging protocol options for candidate selection and processing based on one or more criterion including user, role, case type, urgency, available exam data, etc.”)
extracting, by executing an instruction using the at least one processor, terms from a record of the primary exam ([0114] to [0119] “11. Keywords for understanding of the case, extracted from the following: a. Procedure name, b. Keywords from exam order.”)
processing, by executing an instruction using the at least one processor, the extracted terms and the identified role according to a first set of rules to generate a first lab panel display in an interface ([0123] “As described above, these exams can have metadata associated 
applying, by executing an instruction using the at least one processor, the second set of rules to at least one of: i) modify the first lab panel display; or ii) generate a second lab panel display ([0152] “If the user wishes for the system to modify or expand its hanging protocol behavior based on a user modification of the hanging or display protocol, the user can select the learn button 1010, 1110 to add this modification and/or layout configuration to the system's universe of hanging protocol options for candidate selection and processing based on one or more criterion including user, role, case type, urgency, available exam data, etc. Rather than having to navigate multiple menus with multiple options to save a display protocol configuration, the user can click one button or select one option to save a configuration for later use. Thus, the system can provide a suggestion for a hanging protocol and the user can apply or modify (and cause the system to learn) that suggested layout.”)


 Vesto teaches generating, by executing an instruction using the at least one processor, an interface definition based on the first lab panel display and the second lab panel display ([0112] “FIG. 7 illustrates a system 700 providing an example factory-based model for interface definition and configuration. The example system 700 publishes 720 one or more interfaces 710 into an interface registry 701 for consistent provisioning and “hot-deployment” system initialization and startup. In an example, an interface configuration 712 is loaded from an interface properties file 714 (e.g., structured in XML) that includes, among other elements, a message handler 713 implemented as a parameterized class that defines request/response message object types 715, 716.”)
and providing, by executing an instruction using the at least one processor, the interface definition as output for display and interaction ([0051] “The example output 120 can provide a display generated by the processor 130 for visual illustration on a monitor or the like. The display can be in the form of a network interface or graphic user interface (GUI) to exchange data, instructions, or illustrations on a computing device via the communication interface 150, for example.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate an interface definition and provide the interface definition as output. The motivation for the 

Sherman in view of Vesto does not explicitly disclose however Arling teaches facilitating, by executing an instruction using the at least one processor, at least one of i) rule editing or ii) rule generation to form a second set of rules using the extracted terms and the identified role ([pg. 2] “According to another program, a kind of system comprises the storage medium with clinical decision support application program and the processor that moves described clinical decision support application program, wherein, the clinical decision support application program that moves presents the interactive graphical user interface of creating rule set for importing based on the user, and described rule set is for the relation formization between the logic report element that makes interested medical research.” [pg. 3] “Fig. 6 shows the exemplary graphical user interfaces of rule set being looked back assessment based on the medical report of previous generation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to facilitate at least one of rule editing or rule generation. The motivation for the combination of prior art elements is to display user-selected content via a display (See Arling, Abstract).
Regarding claim 18, the claims are rejected for the same reasons as stated above for claim 4.
Regarding claim 20, the claims are rejected for the same reasons as stated above for claim 8.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US20130129198A1) in view of Vesto et al. (US20160063191A1), Arling et al. (CN103339631A), and further in view of La Perna (US20150254403A1).
Regarding claim 6, Sherman in view of Vesto and Arling does not explicitly disclose however LaPerna teaches wherein the at least one processor is further to, based on the interface definition, generate a user interface and arrange the user interface including a panel driver including at least one of the first lab panel display and the second lab panel display positioned 
and displayed with a primary exam packet, relevant patient history, list items, and a navigator ([0092] “For example, a first patient information real time window 134 displays the patient's real time vitals; a second patient information real time window 136 displays the patient's real time active medication list, a third patient information real time window 138 displays the patient's real time physical exam findings, a fourth patient information real time window 140 displays the patient's real time laboratory results, and a fifth patient information real time window 142 displays the patient's real time telemetry. The patient information real time windows 134, 136, 138, 140, upper tool bar 20 has a plurality of categories to select from, including H&P (History and Physical Examination); MD (Physicians); RN (Registered Nurses); Rad/Card (Radiation/Cardiology); Pharm (Pharmacy); SS (Social Security); PT/OT (Physical Therapy/Occupational Therapy); Resident (Resident physicians); Hosp (Hospital); Orders (Physician Orders); and Reports (Patient Reports).” [0094] “The RN DASHBOARD window 168 displays the banner 170 stating “NURSING DASHBOARD/NOTES MANAGEMENT” and a banner 172 stating “DAILY NURSING CHECKLIST NOTES MANAGEMENT.” Also, see figures 4 and 7 which show the display with the panels and the navigator (i.e. upper tool bar).)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange a first and second lab panel display, primary exam packet, relevant patient history, list items, and a navigator. The motivation for the combination of prior art elements is to provide an interface for clinically focused improvements (See Redlich, Background).
Regarding claim 14, the claims are rejected for the same reasons as stated above for claim 6.
Regarding claim 19, the claims are rejected for the same reasons as stated above for claim 6.

Prior Art Cited but Not Relied Upon
 Wilcox, L., Morris, D., Tan, D., & Gatewood, J. (2010, April). Designing patient-centric information displays for hospitals. In proceedings of the SIGCHI Conference on Human Factors in Computing Systems (pp. 2123-2132).
This reference is relevant because it discloses designing patient-centric displays to present medical data.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.F./Examiner, Art Unit 3626   

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626